Citation Nr: 1312777	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer as a result of exposure to herbicides, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION


The Veteran served on active duty from December 1970 to August 1974, which included service in Thailand.  He died in January 2006.  The appellant is the Veteran's surviving spouse.  This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was most recently remanded by the Board in October 2011 to have the RO consider additional evidence.  Supplemental Statements of the Case (SSOC) were issued in February and May 2012, and the case is again before the Board.

The appellant testified at a personal hearing before the undersigned sitting at the RO in October 2010, and a transcript of the hearing is of record.

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

Although the evidence on file indicates that the Veteran did not serve in Vietnam, there is evidence on file that the Veteran worked in the Emergency Room with the 6280 Combat Support Group Hospital at Tahkli Royal Thai Air Force Base (RTAFB) in Thailand in 1973 and 1974.  Recent support statements from people who served with the Veteran in Thailand indicate that the area near the hospital was sprayed with herbicides.

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV.ii.2.C.10(o), (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the appellant appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  See M21-1MR, Part IV.ii.2.C.10(q); see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era."  

The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10(o).  If sufficient information cannot be obtained to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity. 

Although the Memorandum on "Herbicide Use in Thailand during the Vietnam Era" is of record, most of the above VA procedures have not been accomplished.  Consequently, the record in this case is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  This is particularly important since lung cancer is one of the diseases that may be presumptively service-connected if in-service exposure to herbicides can be established.  See 38 C.F.R. § 3.309(e).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Board would also note that it does not appear that all of the Veteran's service personnel records are on file, as the evidence on file does not indicate the specific dates of service in Thailand.  

Although the Death Certificate reveals that the Veteran died of lung cancer on January 17, 2006 while an in-patient at Mease Hospital Dunedin, and there are medical reports from Mease Hospital dated in September 2005, the report for the Veteran's final period of hospitalization ending in January 2006 is not of record.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO will obtain, and associate with the claims file, the Veteran's complete service personnel records and/or his official military personnel file (OMPF).  All attempts to obtain this data, and any responses received, whether successful or unsuccessful, should be documented in the claims file, and the appellant informed of any negative results.

2.  After obtaining any necessary authorization, the AMC/RO will obtain, and associate with the claims file, the medical report of the Veteran's hospitalization at Mease Dunedin Hospital that ended with his death on January 17, 2006.  Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts to obtain the relevant private treatment records, or make a formal finding that further attempts would be futile.  If no records are obtained, the RO/AMC must (1) notify the appellant of the records that were sought, (2) inform her of the efforts made to obtain them, and (3) inform her that the claim will be rated on the evidence of record but that she is not prohibited from submitting records at a later date if such submission is otherwise allowed.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All attempts to obtain this data should be documented in the claims file.

3.  The AMC/RO will contact the JSRRC for verification of the Veteran's exposure to herbicides while serving in Thailand in 1973 and 1974.  If it is determined by the JSRRC that there is insufficient information to permit a search, the matter should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist.  See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q. 

4.  After the above-requested actions have been completed, the AMC/RO will consider all of the evidence of record and re-adjudicate the claims on appeal.  If any of the benefits sought on appeal remains denied, the appellant and her representative will be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of the claims on appeal as a result of this action.

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

